Case 21-01776-LT7        Filed 07/15/21   Entered 07/15/21 08:33:50   Doc 76   Pg. 1 of 4




 1   Jacqueline L. James (State Bar No. 198838)
     COX CASTLE & NICHOLSON           LLP
 2   2029 Century Park East, 21st Floor
     Los Angeles, California 90067
 3   Telephone: (310) 284-2200
     Facsimile: (310) 284-2100
 4   Email:     jjames@coxcastle.com
 5   Thomas C. Wolford
     NEAL, GERBER & EISENBERG LLP
 6   Two North LaSalle Street, Suite 1700
     Chicago, Illinois 60602-3801
 7   Telephone: (312) 269-8000
     Facsimile: (312) 269-1747
 8   Email:      twolford@nge.com
 9   Attorneys for Creditor Crest Beverage, L.L.C.
10

11
                            UNITED STATES BANKRUPTCY COURT
12
                            SOUTHERN DISTRICT OF CALIFORNIA
13

14
     In re                          )
15                                                    Case No. 21-01776-LT-7
     HYPERIKON, INC.,               )
16                                  )
                                                      CHAPTER 7
                      Debtor.       )
17
                                    )
                                                      NOTICE OF APPEARANCE AND
18                                  )
                                                      REQUEST FOR NOTICE
                                    )
19
                                    )
20                                  )
                                    )
21
                                    )
22   ______________________________ )
23
24           TO THE CLERK OF THE COURT, DEBTOR, DEBTOR’S ATTORNEY,
25   THE CHAPTER 7 TRUSTEE, THE OFFICE OF THE UNITED STATES
26   TRUSTEE, AND TO ALL OTHER INTERESTED PARTIES:
27

28                                                1
     900479\13110608v1      NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 21-01776-LT7        Filed 07/15/21   Entered 07/15/21 08:33:50   Doc 76   Pg. 2 of 4




 1           PLEASE TAKE NOTICE that pursuant to Bankruptcy Rules 2002, 3017,
 2   4001, 9007 and 9010(b), COX CASTLE & NICHOLSON LLP hereby requests
 3   notice of all matters in the above-captioned case which require notice to creditors, or
 4   to other parties in interest, including without limitation to the extent applicable to
 5   this case, all notices and papers referred to in Bankruptcy Rules 2002, 3017, 4001,
 6   9007 and 9010(b), notices of any orders, applications, complaints, demands,
 7   hearings, motions, petitions, pleadings or requests (whether for relief from stay,
 8   adequate protection or otherwise), any other documents brought before the Court in
 9   this case, whether formal or informal, whether written or oral, or whether
10   transmitted or conveyed by mail, delivery, telephone, facsimile, or otherwise. Said
11   notices should be sent as follows:
12
             Jacqueline L. James (State Bar No. 198838)
13           COX CASTLE & NICHOLSON LLP
             2029 Century Park East, 21st Floor
14           Los Angeles, California 90067
15           Telephone: (310) 284-2200
             Facsimile: (310) 284-2100
16           Email:     jjames@coxcastle.com
17

18           With a copy to:
19           Thomas C. Wolford
             NEAL, GERBER & EISENBERG LLP
20           Two North LaSalle Street, Suite 1700
             Chicago, Illinois 60602-3801
21           Telephone: (312) 269-8000
             Facsimile: (312) 269-1747
22           Email:      twolford@nge.com
23
24           The undersigned represent Creditor Crest Beverage, L.L.C., a creditor and
25   party in interest as to the abovementioned estate.
26

27

28                                                2
     900479\13110608v1      NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 21-01776-LT7        Filed 07/15/21   Entered 07/15/21 08:33:50   Doc 76   Pg. 3 of 4




     Dated: July 14, 2021                             COX CASTLE & NICHOLSON LLP
 1

 2

 3                                                    By:__/s/ Jacqueline L. James
                                                               Jacqueline L. James
 4

 5                                                    - and –

 6                                                    NEAL, GERBER & EISENBERG LLP
 7                                                          Thomas C. Wolford

 8                                                    Attorneys for Creditor
 9                                                    Crest Beverage, L.L.C.

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27

28                                                3
     900479\13110608v1      NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
                  Case 21-01776-LT7       Filed 07/15/21     Entered 07/15/21 08:33:50          Doc 76   Pg. 4 of 4



                   1                                        PROOF OF SERVICE

                   2           I, Michelle D. Jenkins, declare:

                   3          I am a citizen of the United States and employed in Los Angeles County, California. I am
                       over the age of eighteen years and not a party to the within-entitled action. My business address
                   4   is 2029 Century Park East, Suite 2100, Los Angeles, California 90067-3284.

                   5           On July 15, 2021, I electronically filed the attached document:

                   6           NOTICE OF APPEARANCE AND REQUEST FOR
                               NOTICE
                   7
                       with the Clerk of the court using the CM/ECF system which will then send a notification of such
                   8   filing to the following:

                   9   •     Leonard J. Ackerman ljabkatty@gmail.com, lja@trustesolutions.net
                  10   •     Jonathan Boustani jboustani@btlaw.com
                       •     Jeffrey N Brown jbrown@thompsoncoburn.com
                  11   •     Shawn Christianson schristianson@buchalter.com, cmcintire@buchalter.com
                       •     Haeji Hong Haeji.Hong@usdoj.gov,
                  12
                             USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,Abram.S.Feuerstein@
                  13         usdoj.gov
                       •     Roberta S. Robinson RRobinson@kirbymac.com,
                  14
                             jwilson@kirbymac.com;dkirby@kirbymac.com
                  15   •     United States Trustee ustp.region15@usdoj.gov
                       •     David A. Warfield dwarfield@thompsoncoburn.com
                  16
                       and
                  17
                       VIA FEDERAL EXPRESS
                  18   Office of The United States Trustee
                       Edward J. Schwartz Office Building
                  19   880 Front Street Third Floor, Suite 3230
                       San Diego, CA 92101
                  20

                  21           I declare that I am employed in the office of a member of the bar of this court at whose
                       direction the service was made.
                  22
                               Executed on July 15, 2021, at Los Angeles, California.
                  23

                  24

                  25                                                  /s/ Michelle D. Jenkins
                  26

                  27

                  28
LAW OFFICES OF
COX, CASTLE &
NICHOLSON LLP
LOS ANGELES, CA
                                                                  PROOF OF SERVICE
